DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 8-25 are rejected under 35 U.S.C. 103 as being unpatentable over K Tennakone et al. (“The possibility of ballistic electron transport in dye-sensitized semiconductor nanocrystalline particle aggregates”) in view of Moon et al. (WO 2009/119968) and Roscheisen et al. (US Patent 7,511,217), and further in view of Dou et al. (”Hydrothermal Synthesis of High Electron Mobility Zn-doped SnO2 Nanoflowers as Photoanode Material for Efficient Dye-Sensitized Solar Cells”).
Regarding claims 1 and 25, K Tennakone et al. discloses an photovoltaic device comprising a cathode (see fluorine-doped conductive tin oxide CTO described in “2. Experimental details”), a transport layer comprising (SnO2)yZnO(1-y) disposed above the cathode (see composite films comprising SnO2 and ZnO sprayed onto fluorine-doped CTO described in “2. Experimental details”) and an anode disposed above the electron transport layer (see counterelectrode platinized CTO form after the electron transport layer described in “2. Experimental details”), wherein the mixing ratios of ZnO:SnO2 is shown in graph having the content of ZnO % from 0-100% (see figure 2). As such, K Tennakone et al. teaches the value of (1-y) to be 0.85 (or 85%) for ZnO as shown on the graph, and the value of y must be 0.15 (or 15%).
3COO)2) and SnO2 will react to acetic acid to form an amount (y) of tin acetate (or Sn(CH3COO)2). 
K Tennakone et al. does not teach preparing the composite of SnO2 and ZnO (or (SnO2)yZnO(1-y)) such that the composite contains 15-20% atomic% of acetate as characterized with x-ray photoelectron spectroscopy.
Moon et al. teaches preparing the oxide semiconductor comprising (SnO2)yZnO(1-y)) by using precursors (see claims 7) then annealing the precursors at a temperature of 100-600oC (see claims 9-10) to remove residual organic matter from the film and to generate carriers in the film (see claim 8), wherein the precursors are zinc acetate and tin acetate (see example 2).  
It would have been obvious to one skilled in the art at the time the invention was made to have prepared the electron transport layer comprising (SnO2)yZnO(1-y) of K Tennakone et al. by annealing the electron transport layer at a temperature of 100-600oC to remove residual organic matter from the film and to generate carriers in the film as taught by Moon et al. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the range of greater than 150oC and less than 250oC, or 150-250oC in the range of 100-600oC disclosed by Moon et al. because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549. In such modification, the electron transport layer comprising (SnO2)yZnO(1-y)) contains 15-20% atomic% of acetate as characterized with x-ray photoelectron spectroscopy, particularly in view of Applicant’s claims and disclosure (see claims 6-7, 10-11 and 17-19, [0079-0086] and [0095]) as Applicant claims and discloses the electron transport layer of ZTO 
Modified K Tennakone et al. does not explicitly teach including fullerene dopant in the electron transport layer of oxides, e.g. (SnOx)yZnO(1-y).
Roscheisen et al. discloses doping an electron transport layer comprising oxides (nanostructured network layer 102 in fig. 1, col. 6, lines 36-56, or 403 in fig. 4) with dopant (105 in fig. 1, or 409 in fig. 4) of fullerene or functionalized fullerene to enhance the charge transport (see col. 9, lines 49-59; col. 10 lines 59-61).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the electron transport layer of oxides of (SnOx)yZnO(1-y) of modified K Tennakone et al. by including the fullerene dopant (or functionalized fullerene dopant) to enhance the charge transport as taught by Roscheisen et al.
K Tennakone et al. discloses the organic photovoltaic device is a dye-sensitized photoelectrochemical cell (see abstract). Modified K Tennakone et al. discloses all the structural limitations as set forth above, but does not disclose the characteristic of Voc (or open circuit voltage) of the organic photovoltaic device is 0.779V (or ~ 0.78V). 
Dou et al. discloses the Voc (or open circuit voltage) of a photovoltaic device (or dye sensitized cell) is a value that can be adjusted by increasing the thickness of the electron transport layer of oxides (see cells of 8m Zn-SnO2 film and 10m Zn-SnO2 film in table 1) so that more dye is absorbed onto the electron transport layer to increase the power conversion efficiency (PCE %, see table 1), wherein the cell having thicker electron transport layer and more adsorbed dye (or cell of 10 m Zn-SnO2 film) has a Voc of 0.78V (see table 1).
x)yZnO(1-y), of modified K Tennakone et al. so that a certain amount of dye is adsorbed onto the electron transport layer to obtain the Voc (or open circuit voltage) of 0.779V (or 0.78V) as taught by Dou et al., because Dou et al. teaches such Voc would provide a higher power conversion compared to the cell with less dye being adsorbed. In addition, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the Voc of the in the photovoltaic device of modified Tennakone et al. to obtain the desired balance between material cost and the power conversion efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 8, modified K Tennakone et al. discloses a photovoltaic device as in claim 1 above, wherein Roscheisen et al. teaches using functionalized fullerene (see claim 1 above).
Modified K Tennakone et al. does not explicitly teaches using functionalized fullerene such as [6,6]-phenyl-C60-butyric- N-(2-aminoethyl)acetamide), [6,6]-phenyl-C60-butyric-N-triethyleneglycol ester, [6,6]-phenyl-C60-butyric-N-2-trimethylammonium ethyl ester iodide, [6,6]-phenyl-C60-butyric-N-(2-hydroxyethyl) acetamide, or [6,6]-phenyl-C60-butyric-N-2-dimethylaminoethyl ester.
However, it would have been obvious to one skilled in the art at the time the invention was made to have used functionalized fullerene such as  [6,6]-phenyl-C60-butyric- N-(2-aminoethyl)acetamide, [6,6]-phenyl-C60-butyric-N-triethyleneglycol ester, [6,6]-phenyl-C60-
Regarding claim 9, modified K Tennakone  et al. discloses a photovoltaic device as in claim 1 above, wherein K Tennakone et al. further discloses disposing additional layers, e.g. dye layer and electrolyte layer, between the anode (e.g. platinized CTO) and cathode (e.g. fluorine doped CTO, see “2. Experimental details”).  
Regarding claims 10-19, modified K Tennakone et al. discloses the photovoltaic device as in claim 1 above. The recitations in instant claims are directed toward on how to produce (SnOx)yZnO(1-y) are product-by-process limitations. Both K Tennakone et al. and Moon et al. teaches using zinc acetate and tin acetate precursors, therefore the precursors will react to form the composite of  (SnOx)yZnO(1-y). K Tennakone et al. teaches including a solvent and alcohol (see “2. Experimental details”) and Moon et al. teaches including alcohol, solvent and alkanoamine (see example 2). However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. (SnOx)yZnO(1-y) (or SnO2-ZnO) will be (SnOx)yZnO(1-y) regardless what solvent or stabilizing agent is used.

In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.

Alternatively, claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over modified K Tennakone et al. (“The possibility of ballistic electron transport in dye-sensitized semiconductor nanocrystalline particle aggregates”) as applied to claim 1 above, and further in view of Krebs et al. (US 2013/0277669).
Regarding claim 8, modified K Tennakone et al. discloses a photovoltaic device as in claim 1 above, wherein Roscheisen et al. teaches using functionalized fullerene (see claim 1 above).
Modified K Tennakone et al. does not explicitly teaches using functionalized fullerene such as [6,6]-phenyl-C60-butyric- N-(2-aminoethyl)acetamide), [6,6]-phenyl-C60-butyric-N-triethyleneglycol ester, [6,6]-phenyl-C60-butyric-N-2-trimethylammonium ethyl ester iodide, [6,6]-phenyl-C60-butyric-N-(2-hydroxyethyl) acetamide, or [6,6]-phenyl-C60-butyric-N-2-dimethylaminoethyl ester.
Krebs et al. discloses a functionalized fullerene of [6,6]-phenyl-C60-butyric-N-triethyleneglycol ester (see compound 2 and fig. 5).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues cited references do not teach the characteristic of Voc of the photovoltaic device to be 0.779V.
However, Applicant’s argument is moot in view of the new ground of rejection. See the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726